Case: 16-14807   Date Filed: 03/02/2018   Page: 1 of 13


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                        Nos. 16-14807; 16-16233
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:15-cr-80068-RLR-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,
                                     versus

KEVIN RAPHAEL BULLY,

                                                         Defendant-Appellant.

                       ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                      ________________________

                             (March 2, 2018)

Before TJOFLAT, WILSON and JORDAN, Circuit Judges.

PER CURIAM:
                 Case: 16-14807       Date Filed: 03/02/2018       Page: 2 of 13


       Kevin Bully appeals his convictions and 262-month total sentence 1 for six

controlled-substances offenses, in violation of 21 U.S.C. §§ 841(a)(1) and 952(a),

and possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1). Bully puts forth three arguments. He first contends that the District

Court abused its discretion in denying his motion to sever his count for possession

of heroin with intent to distribute from the remaining counts in the indictment.

Next, he argues that the Court erred in denying his motion to suppress evidence

obtained as a result of a traffic stop following a controlled delivery of fake

narcotics. Finally, he claims that his total sentence was procedurally unreasonable

because the Court erred by relying on inappropriate drug-equivalence ratios, by

applying a four-level role enhancement, and by improperly categorizing him as a

career offender. 2

       We find none of Bully’s arguments persuasive and affirm his convictions

and sentence.

                                                 I.

       Bully claims that the District Court erred in denying his motion to sever his

count for possessing heroin with intent to distribute from the other counts in the

indictment, which all related to substances other than heroin.

       1
           The advisory guideline range was 360 months to life in prison.
       2
        Bully first appealed his convictions and total sentence (No. 16-14807), and later
appealed an order addressing the drug equivalency ratios (No. 16-16233), which the District
Court entered after his final judgment. These appeals have been consolidated.
                                                 2
              Case: 16-14807      Date Filed: 03/02/2018    Page: 3 of 13


      We undertake a two-part analysis to determine whether separate charges

were properly tried together. United States v. Walser, 3 F.3d 380, 385 (11th Cir.

1993). First, we review de novo whether joinder was appropriate under Federal

Rule of Criminal Procedure 8(a), which is broadly construed in favor of joinder.

Id. We then determine whether “the district court abused its discretion by denying

the motion to sever.” Id. This Court “will not reverse the denial of a severance

motion absent a clear abuse of discretion resulting in compelling prejudice against

which the district court could offer no protection.” Id.

      Rule 8(a) states that an indictment “may charge a defendant in separate

counts with 2 or more offenses if the offenses charged . . . are of the same or

similar character, or are based on the same act or transaction, or are connected with

or constitute parts of a common scheme or plan.” As long as offenses are of the

same or a similar character, they may be joined even if they do not arise at the

same time or out of the same transaction or series of acts. United States v. Hersh,

297 F.3d 1233, 1241 (11th Cir. 2002). Rule 14(a) further provides that “[i]f the

joinder of offenses . . . appears to prejudice a defendant or the government, the

court may order separate trials of counts . . . or provide any other relief that justice

requires.”

      Bully argues that because the counts related to similar drug offenses, there

was an “unfair carryover of prejudice” from the heroin count to the counts relating


                                            3
              Case: 16-14807     Date Filed: 03/02/2018    Page: 4 of 13


to substances other than heroin. See United States v. Pierce, 733 F.2d 1474, 1477

(11th Cir. 1984) (noting that the risk of prejudicial joinder “is greater with respect

to charges that are similar in character than with other types of counts properly

joined under Rule 8(a)”). He adds that the evidence against him was much

stronger as to the heroin count than as to the others, also causing the jury to be

improperly influenced toward convicting him on the other counts.

      Bully, however, provides no other evidence of prejudice. To hold

prejudicial the mere joinder of counts related to similar offenses would nullify

Rule 8(a), which expressly allows joinder of offenses similar in character. Equally

unavailing is his contention that offenses must be severed when, without more, the

Government’s proof of one offense is stronger than its proof of the others.

Additionally, here the District Court instructed the jury that it was required to

consider the evidence relating to each count separately, and that a finding of guilt

as to one count must not influence its verdict as to any other count. See United

States v. Zitron, 810 F.3d 1253, 1258 (11th Cir. 2016) (noting that such an

instruction may cure any prejudice from trying counts together). We affirm the

Court’s denial of Bully’s motion to sever.

                                          II.

      Bully next argues that law enforcement lacked reasonable suspicion to

justify the investigatory traffic stop of his vehicle conducted on March 26, 2015.


                                           4
              Case: 16-14807    Date Filed: 03/02/2018    Page: 5 of 13


The District Court, he contends, therefore erred in denying his motion to suppress

the evidence gathered consequent to that stop.

      We review a district court’s denial of a motion to suppress evidence as a

mixed question of law and fact. United States v. Lewis, 674 F.3d 1298, 1302 (11th

Cir. 2012). Rulings of law are reviewed de novo while findings of fact are

reviewed for clear error in the light most favorable to the prevailing party below.

Id. at 1302–03.

      An investigatory traffic stop constitutes a seizure within the meaning of the

Fourth Amendment. Delaware v. Prouse, 440 U.S. 648, 653, 99 S. Ct. 1391, 1396

(1979). The Constitution permits investigatory stops upon reasonable suspicion of

criminal activity, viewed from the standpoint of an objectively reasonable police

officer. United States v. Harris, 526 F.3d 1334, 1337 (11th Cir. 2008); United

States v. Chanthasouxat, 342 F.3d 1271, 1276 (11th Cir. 2003). Reasonable

suspicion is a standard less demanding than probable cause and “requires a

showing considerably less than preponderance of the evidence.” Illinois v.

Wardlow, 528 U.S. 119, 123, 120 S. Ct. 673, 675 (2000).

      In mid-February 2015, Homeland Security Investigations agent Victor

Garcia got word that a package of alpha-PVP, intended for Osman Renaud at a

Pompano Beach address, was intercepted by U.S. Customs and Border Protection.

When later driving by the listed address, Garcia saw parked out front a white


                                          5
             Case: 16-14807     Date Filed: 03/02/2018   Page: 6 of 13


Jaguar registered to Calvin Bully. Garcia continued to investigate Renaud and

Calvin Bully and found that Kevin Bully had, according to his driver’s license,

once shared an address with Renaud. Garcia next ran a background check on

Kevin Bully and saw that he had a warrant for his arrest outstanding in Broward

County for marijuana possession.

      In March 2015, the DEA began investigating alpha-PVP shipments sent

from China to South Florida. London-based DEA agents intercepted a number of

these packages and notified South Florida DEA agents, who then decided to do a

controlled delivery of one of the intercepted packages. The subject package was

addressed to Jaime Lewis at a Boca Raton address. While preparing for the

delivery, a DEA agent learned that Calvin Bully was listed on utility bills

connected to the Boca Raton address. Garcia also informed the DEA that Calvin

had a relative, Kevin Bully, who had an outstanding arrest warrant. According to

DEA intelligence, both Calvin and Kevin were black males of about 5’3” or 5’4”.

       Several DEA agents and Garcia conducted the controlled delivery on March

26, 2015. The DEA had replaced the alpha-PVP in the package with a sham drug.

Kevin Bully accepted the package and signed as Calvin Bully. Kevin, who the

agents believed to be Calvin, appeared to be the only one at the residence. About

twenty minutes later, Kevin exited the residence, got into a vehicle, and began to

drive away. The agents did not see whether he was carrying the package, or


                                          6
             Case: 16-14807     Date Filed: 03/02/2018   Page: 7 of 13


anything else, while walking from the residence to the vehicle. They initiated a

traffic stop soon after Kevin began driving away.

      Bully argues that, under these circumstances, the agents lacked reasonable

suspicion to stop him. We disagree. First, their mistake as to Bully’s identity was

reasonable and thus of no moment. See United States v. Gonzalez, 969 F.2d 999,

1004–05 (11th Cir. 1992). Further, at the suppression hearing an agent involved in

the controlled delivery testified that alpha-PVP comes in a crystal form that can be

easily broken up; Bully could therefore have been transporting the sham alpha-

PVP to the vehicle even if he was not carrying the package. This agent also

testified that, in his experience—which included twenty-five years as a DEA agent

and participation in over 100 controlled deliveries—drugs are typically moved

within sixty to ninety minutes of delivery. Moreover, the agents connected Calvin

Bully, whom they reasonably thought they were stopping, to narcotics beyond this

controlled delivery—the white Jaguar registered to him was seen at the address for

which an alpha-PVP package for Renaud was intended. An agent might thus

reasonably suspect that narcotics in addition to the sham alpha-PVP were being

moved.

      Accordingly, in light of the totality of the circumstances, the Court did not

err in denying Bully’s motion to suppress.




                                          7
              Case: 16-14807     Date Filed: 03/02/2018    Page: 8 of 13


                                          III.

      Finally, Bully challenges the procedural reasonableness of his sentence on

three grounds. This Court reviews the reasonableness of a sentence for abuse of

discretion. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007). We

first ensure that the district court made no significant procedural error, such as

arriving at an improper guideline range, and then we examine whether the sentence

was substantively reasonable given the circumstances. Id. at 51, 128 S. Ct. at 597.

Bully does not challenge the substantive reasonableness of his sentence.

      We review a district court’s factual findings under the guidelines for clear

error and its application of the guidelines to the facts with due deference, which is

tantamount to clear-error review. United States v. Rothenberg, 610 F.3d 621, 624

(11th Cir. 2010). A factual finding is clearly erroneous only if we are “left with a

definite and firm conviction” that the court committed a mistake. Id.

                                          A.

      Bully first argues that the District Court erred by finding that alpha-PVP and

ethylone, two of the substances involved in his offenses, were for sentencing

purposes most closely related to methcathinone and MDEA, respectively. Thus the

District Court also erred by applying the drug-equivalence ratios assigned to those

comparator substances when calculating his offense level.




                                           8
              Case: 16-14807     Date Filed: 03/02/2018    Page: 9 of 13


      Alpha-PVP and ethylone are not included in the guidelines’ drug-quantity

table. See U.S.S.G. § 2D1.1(c). To determine the base offense level of an unlisted

substance, a court must identify the substance included in the guidelines that is

“most closely related” to the unlisted substance. Id. § 2D1.1 cmt. n.6. In doing so,

the court “shall, to the extent practicable, consider” three factors:

      (A) Whether the controlled substance not referenced in this guideline
      has a chemical structure that is substantially similar to a controlled
      substance referenced in this guideline.
      (B) Whether the controlled substance not referenced in this guideline
      has a stimulant, depressant, or hallucinogenic effect on the central
      nervous system that is substantially similar to the stimulant,
      depressant, or hallucinogenic effect on the central nervous system of a
      controlled substance referenced in this guideline.
      (C) Whether a lesser or greater quantity of the controlled substance
      not referenced in this guideline is needed to produce a substantially
      similar effect on the central nervous system as a controlled substance
      referenced in this guideline.

Id. Then, using the most closely related substance’s drug-equivalency ratio as set

forth in the guidelines’ drug-equivalency tables, the court converts the quantity of

the unlisted substance to its marijuana equivalent and uses that figure in calculating

the offense level. Id. § 2D1.1 cmt. n.8(A), (D). The guidelines provide that one

gram of methcathinone is equivalent to 380 grams of marijuana and that one gram

of MDEA is equivalent to 500 grams of marijuana. Id. § 2D1.1 cmt. n.8(D).

      Where there are two permissible views of the evidence, the fact finder’s

choice between them generally cannot be clearly erroneous. See United States v.


                                           9
             Case: 16-14807      Date Filed: 03/02/2018    Page: 10 of 13


De Varon, 175 F.3d 930, 945 (11th Cir. 1999) (en banc). Whether a witness was

credible, moreover, is “typically the province of the fact finder because the fact

finder personally observes the testimony and is thus in a better position than a

reviewing court to assess the credibility of witnesses.” United States v. Ramirez-

Chilel, 289 F.3d 744, 749 (11th Cir. 2002). We must accept the version of events

adopted by the district court “unless it is contrary to the laws of nature, or is so

inconsistent or improbable on its face that no reasonable factfinder could accept

it.” Id. (quotation omitted).

      After reviewing the record, we hold that the District Court did not err in

choosing methcathinone and MDEA as comparator substances and applying their

respective drug-equivalence ratios. The Government’s witnesses’ testimony

adequately supported the Court’s findings, and Bully has failed to show that those

findings were clearly erroneous—the Court’s decision to use the ratios assigned to

methcathinone and MDEA reflected a choice between two permissible views of the

evidence. The Court, moreover, issued an order thoroughly detailing its

consideration of the evidence, and the deficiencies therein, presented by both Bully

and the Government. We are not left with a definite and firm conviction that its

conclusions were mistaken.




                                           10
               Case: 16-14807        Date Filed: 03/02/2018        Page: 11 of 13


                                                B.

       Second, Bully argues that the District Court erred in applying U.S.S.G.

§ 3B1.1(a)’s four-point aggravating-role enhancement because the criminal activity

to which he was an “organizer or leader” did not “involve[] five or more

participants” and was not “otherwise extensive.”

       A district court may enhance a defendant’s offense by four levels “[i]f the

defendant was an organizer or leader of a criminal activity that involved five or

more participants or was otherwise extensive.” U.S.S.G. § 3B1.1(a). A

“participant” is someone “who is criminally responsible for the offense, but need

not have been convicted.” Id. § 3B1.1 cmt. n.1; United States v. Rendon, 354 F.3d

1320, 1332 (11th Cir. 2003). A court determines the number of participants by

tallying the number of individuals involved in the relevant conduct for which the

defendant was responsible, including the events surrounding the criminal act.

United States v. Holland, 22 F.3d 1040, 1045–46 (11th Cir. 1994). The defendant

himself is counted in this calculation. Id. at 1045.

       Here, the District Court properly found that Bully’s criminal activity

involved at least five participants. 3 Bully concedes that Calvin Bully, Jaime



       3
          The District Court ruled in the alternative that Bully’s criminal activity was “otherwise
extensive.” Bully does not challenge that holding beyond stating in conclusory fashion that the
District Court erred in so determining. We need not rule on the validity of the Court’s
conclusion or any waiver issues because the Court properly determined that Bully’s criminal
activity involved at least five participants.
                                                 11
             Case: 16-14807     Date Filed: 03/02/2018    Page: 12 of 13


Lewis, and he himself were participants. The Court also heard and credited

testimony that several other individuals agreed to receive drug shipments at their

addresses in return for payment from Bully. For example, text messages and a

seized package connect April Garcia, the mother of two of Bully’s children, to

such conduct. Text messages and two seized packages link Isaac Garcia, April’s

brother, to the same. The District Court therefore did not err in applying the

U.S.S.G. § 3B1.1(a) enhancement.

                                          C.

      Lastly, Bully argues that the District Court erred in applying U.S.S.G.

§ 4B1.1’s career-offender enhancement. He contends, contrary to established

Eleventh Circuit law, that the Court should not have used his convictions under

Fla. Stat. § 893.13(1)(a) as predicate offenses because § 893.13(1)(a) does not have

a mens rea element. In United States v. Smith, we held that § 893.13(1) is a

predicate “controlled substance offense” as defined in U.S.S.G. § 4B1.2(b) despite

its having no mens rea requirement. 775 F.3d 1262, 1266–68 (11th Cir. 2014).

The District Court did not err in following Smith and applying the enhancement.

See Smith v. GTE Corp., 236 F.3d 1292, 1300 n.8 (11th Cir. 2001) (“Under the

well-established prior panel precedent rule of this Circuit, the holding of the first

panel to address an issue is the law of this Circuit, thereby binding all subsequent




                                          12
             Case: 16-14807     Date Filed: 03/02/2018    Page: 13 of 13


panels unless and until the first panel’s holding is overruled by the Court sitting en

banc or by the Supreme Court.”).

                                         IV.

      For the reasons discussed, we affirm Bully’s convictions and the 262-month

sentence imposed.

      AFFIRMED.




                                          13